Per Curiam.
The claimant was entitled to a schedule award of 205 weeks as for the loss of a foot on account of the amputation of Ms leg below the knee joint, wMch was made necessary by the accident. The atrophy in the knee above the joint was due to disuse of the leg in turn caused by the amputation. The schedule award for the loss of a foot by amputation is intended to cover all the results of an amputation, such as disuse, and no award based upon an atrophy due to disuse of the leg through loss of the foot can be superadded. All concur. Award reversed and claim dismissed, with costs against the State Industrial Board.